Exhibit 10.11

 

STOCK GRANT AGREEMENT

 

AGREEMENT made September 23, 2004 by and between COURIER CORPORATION, a
Massachusetts Corporation (“Courier”), and Peter M. Folger (“Employee”).

 

W I T N E S S E T H :

 

WHEREAS, Employee is a key employee of Courier or a subsidiary thereof; and

 

WHEREAS, Courier has instituted a program entitled “Courier Corporation 1993
Amended and Restated Stock Incentive Plan” (as amended to date and from time to
time, the “Plan”), pursuant to which from time to time awards of Courier Common
Stock are made to certain key employees of Courier or its subsidiaries so that
they may have a direct proprietary interest in Courier’s success and as an
incentive to encourage greater efforts to be rendered Courier and its
subsidiaries by their key employees;

 

NOW, THEREFORE, in consideration of the premises and the promises herein
contained, it is agreed:

 

1.  Stock Award.  In consideration of future services to be rendered to Courier
or a subsidiary thereof by Employee, Courier hereby awards to Employee pursuant
to the Plan 269

shares of its Common Stock, $1.00 par value (the “Awarded Shares”).  The stock
certificate or certificates evidencing the Awarded Shares shall be held by the
Treasurer of Courier at its principal offices until the Awarded Shares have
become nonforfeitable in accordance with Section 2 of this Agreement, at which
time the certificate or certificates shall be delivered to Employee.

 

2. Vesting.  The Awarded Shares shall vest as follows:

 

Date

 

Incremental
Amount

 

Cumulative
Amount

 

 

 

 

 

 

 

On or after September 23, 2007

 

100

%

100

%

 

In the event that Employee’s employment with Courier or its subsidiary
terminates before the Awarded Shares vest in accordance with the above
schedule,  Employee shall forfeit the Awarded Shares to Courier and shall
receive no compensation therefore; provided, however, that the Awarded Shares
shall become nonforfeitable upon the occurrence of either of the following
events before the vesting dates listed above and during Employee’s employment by
Courier or its

 

--------------------------------------------------------------------------------


 

subsidiary: (a) Employee’s retirement with the consent of his employer at any
time after he has attained the age of fifty-five (55), or (b) action by the
Stock Grant Committee of the Courier Board of Directors to accelerate vesting of
the Awarded Shares, on account of a merger, consolidation, acquisition,
divestiture or reorganization of Courier or its subsidiaries, or under such
other circumstances as the Stock Grant Committee, in its sole discretion, may
consider appropriate.  To facilitate the implementation of this Section 2,
Employee agrees to execute and deliver to Courier herewith a blank stock power
with respect to the Awarded Shares.

 

3.  Restrictions on Transfer.  Employee shall not transfer, pledge, or otherwise
dispose of any of the Awarded Shares or any interest therein while the Awarded
Shares remain subject to forfeiture under the terms of Section 2 of this
Agreement, and any attempted transfer, pledge or other disposition during that
period shall be void and without effect.  Employee agrees that after the Awarded
Shares have become nonforfeitable, he will give written advance notice to
Courier of his intention to effect any transfer, pledge or disposition of any of
the Awarded Shares or any interest therein, describing the method and terms of
the proposed transfer, pledge or disposition.  Upon receipt by Courier of such
notice, if in the opinion of counsel to Courier the proposed transfer, pledge or
disposition may be effected, Employee shall thereupon be entitled to transfer,
pledge or dispose of the same in accordance with the terms of such notice. 
Employee will indemnify Courier for any liability (including all reasonable
costs, expenses and attorney’s fees incident thereto) which it may sustain by
reason of any violation of the Act or any other applicable securities statute
occasioned by any act on Employee’s part with respect to the Awarded Shares.

 

4.  Stop Transfer Legends.  Employee authorizes Courier to place a stop transfer
order with its stock transfer agent covering the Awarded Shares and agrees that
each certificate representing the Awarded Shares shall be stamped or otherwise
imprinted with a legend in substantially the following form:

 

“The shares represented by this certificate are subject to restrictions
contained in a Stock Grant Agreement dated September 23, 2004, a copy of which
is available at the principal office of the issuer.”

 

5.  Employment Rights.  Nothing herein contained shall be construed as altering
the present employment relationship between Employee and Courier and its
subsidiaries or imposing any obligation upon Courier or its subsidiaries to
continue the employment of Employee or upon Employee to continue in such
employment.

 

2

--------------------------------------------------------------------------------


 

6.  Miscellaneous.  As to matters of law, this Agreement is to be governed and
construed in accordance with the laws of the Commonwealth of Massachusetts.  As
to all matters of interpretation of the Plan and the rights of the parties
hereto under the Plan, the determination of the Courier Board of Directors or
the Committee appointed by the Board of Directors to administer the Plan shall
be final, binding and conclusive.  This Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and the successors and
assigns of Courier and the heirs, executors and administrators of Employee.

 

IN WITNESS THEREOF, Courier has caused this Agreement to be executed by its duly
authorized officer and the Employee has hereunto set his hand.

 

 

COURIER CORPORATION

 

 

 

By

   s/ James F. Conway III

 

 

 

Chairman, President and CEO

 

 

 

 

 

Employee:

 

 

 

 

   s/ Peter M. Folger

 

 

3

--------------------------------------------------------------------------------